Citation Nr: 1803454	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-10 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1957 to April 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in which the RO, inter alia, denied service connection for PTSD.  The RO first denied the claim in January 2011.  In February 2011, the Veteran filed an application to reopen his claim for service connection for PTSD, which the RO construed as a request for reconsideration.  In a March 2013 rating decision, the RO confirmed and continued the previous denial of service connection for PTSD.  In June 2013, the Veteran's former representative expressed disagreement (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with the latter RO decision on the Veteran's behalf.  The RO accepted the correspondence as a notice of disagreement (NOD) with the denial of service connection.  The RO issued a statement of case (SOC) in March 2014, and the Veteran's current representative re-filed the VA Form 9, which the RO received and accepted as a substantive appeal in April 2014.  

As for the matter of representation, the Board points out that the Veteran was previously represented by Disabled American Veterans, as reflected by a June 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  Subsequently, the Veteran appointed Veterans of Foreign Wars of the United States as his representative, as reflected by a March 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

In February 2017, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

During the hearing, the undersigned agreed to advance this appeal on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2)(West 2012) and 38 C.F.R. § 20.900(c)( 2017).  

In April 2017, the Board remanded the claim on appeal to the RO, via the AMC in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an October 2017 supplemental SOC (SSOC)), and returned the matter to the Board.  

Also, as noted on the record during the hearing, because VA treatment records document other diagnosed psychiatric disorders in addition to PTSD, the Board has expanded the claim adjudicated as one for service connection for PTSD as one for any acquired psychiatric disorder to include PTSD (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the evidence of record reflects that the Veteran had a diagnosis of PTSD at one point during the pendency of the claim, and that he has been diagnosed with adjustment disorder with mixed anxiety and depression, chronic, that  has been  associated with an alleged in-service event, . the evidence does not establish, by credible evidence, the occurrence of any such in-service, injury, disease or event for service connection purposes. 
  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. §§ 1110, 5107(b) ( 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a July 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the July 2010 letter meets the VCAA's timing and content of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; and a report of VA examination and opinion.  Also of record and considered in connection with the claim is the transcript of the February 2017 Board hearing, and various written statements from the Veteran.  

As for the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  During the February 2017 hearing, the undersigned identified the claim on appeal as the claim herein decided.  In addition, information was elicited regarding the symptoms of and treatment for the disability and why it was believed that his current disability was a result of or incurred during service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was further developed, and additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2017); Bryant v Shinseki, 23 Vet. App. 488 (2010). 

The Board is also satisfied that the AOJ has complied with its April 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding in this regard, as directed by the Board, the AOJ obtained outstanding VA records, invited the Veteran to identify, or provide records from, any additional sources of treatment (none in addition to records provided during the hearing were identified or provided)), and, in June 2017, an appropriate VA examination with an opinion was provided.  Moreover, after the VA examination and opinion was provided, and additional VA and private medical treatment records were received, the AOJ readjudicated the claim, as directed (as reflected in the October 2017 SSOC).  

Under these circumstances, the Board finds that that no further action in this regard is required.  The Board finds also finds that VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that there is no prejudice to the Veteran in the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

Certain chronic diseases, such as psychoses, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, psychosis is among the diseases listed in section 3.309(a).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f), 4.125. 

Diagnoses of PTSD must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). 38 C.F.R. § 4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. 

Typically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Veteran does not allege, and the record does not suggest, that he  served in combat with the enemy. 

Where a veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).

[The Board notes, parenthetically,  that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity." See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  However, as explained below, as the Veteran is claiming the occurrence of a specific, non-combat -related event not associated  with "fear of hostile military or terrorist activity," the amendment is of no avail to the Veteran.].

The Veteran contends that he psychiatric disability, claimed as PTSD, as a result of an in-service event-a  September 19, 1960 plane crash on Mount Barrigada in Guam.  

The Veteran's service personnel records reflect that the Veteran was assigned to the U.S. Naval Communications Station (NAVCOMMSTA) in Guam from May 1959 through March 1961.  His military occupational specialty (MOS) was a mail clerk, yeoman, or clerical worker.  

Service treatment records (STRs) document no complaint, finding, or diagnosis of psychiatric nature. , STRs document that on August 23, 1960, the Veteran reported a reoccurrence of "urinary burning" starting two days earlier, and he had been out of his medication for approximately two weeks. The examiner requested a consultation from the urology clinic and provided a provisional diagnosis of prostatitis with urethral stricture.  The consultation request details that the Veteran had a "symptom complex of general lassitude, headache, backache, urinary frequency, burning, and urgency for approximately [two] months prior" to initially being seen on July 28, 1960.  At that time, he had a low-grade prostatitis which was treated with medication for seven days, and his symptoms cleared.  The Veteran had pus in his urine stream and reported post-urinary dribbling.  The impression following urological examination on August 23, 1960 was chronic prostatitis secondary to wide urethral stricture.  At the conclusion of a September 6, 1960 follow-up visit at the urology clinic, the Veteran was instructed to return in two weeks. 

On September 7, 1960, the Veteran was treated for a contusion of the left knee with slight cellulitis.  Then, three days before the plane crash, he was evaluated for a rib injury where he complained of pain.  The September 16, 1960 treatment record from Guam Naval Communications Station reflects the Veteran's report that he was hit in the left anterior chest one week earlier.  Examination findings included no crepitus, but demonstrated "marked pain and splinting on inspiration." An x-ray examination revealed no fracture.  The Veteran was advised to apply heat and refrain from playing football.  On September 20, 1960, one day after the crash occurred, the Veteran presented to the urology clinic for follow-up evaluation and was instructed to return for further follow-up in three weeks after much improvement.  

In a June 2010 statement, the Veteran reported that while he was stationed in Guam, he was on a call out for an airplane crash in 1960.  He further reported that he was on a recovery of body parts and received nicks and scratches from the wreckage.

Post-service VA treatment records reflect that the Veteran began mental health treatment in June 2010.  Treatment notes from 2010 to 2017 reflect mental health diagnoses of PTSD, anxiety, NOS, and depression, NOS.  During a June 2010 mental health consult, the Veteran reported that in 1959, a plane crash occurred in Guam and personnel, including him, were tasked to remove the body parts/remains from the plane.  He reported recovering bodies for three days, and reportedly got sick "many times" during the three day recovery.  He also reported that he served in Guam as a Chaplain's yeoman.  He was subsequently given an initial DSM-IV diagnosis of PTSD, chronic, and dysthymia by a clinical social worker.  No nexus opinion was provided by the licensed clinical social worker who diagnosed him.  However, in a December 2010 mental health progress note, another social worker noted that the Veteran did not meet the full criteria for PTSD, as his symptoms were too mild, and the Veteran was diagnosed with adjustment disorder with anxiety and has been treated for this disorder since his diagnosis.  

During the February 2017 Board hearing, the Veteran testified that he was called out to a plane crash during early morning while stationed in Guam.  He reported that at the time of the crash, he was quartered at the fire station, and they were called out to assist in the recovery of the bodies.

In February 2017, the Veteran submitted an article from the Aviation Safety Network which documented the September 19, 1960 plane crash.  Additionally, he submitted an article from the Navy which addressed the 1960 crash, along with a member of the Navy who had to respond to the crash.

In June 2017, the Veteran underwent a VA examination, at which time he was diagnosed with adjustment disorder with mixed anxiety and depression, chronic.  The examiner found that he did not have a diagnosis of PTSD that conforms to the DSM-5 criteria based on the evaluation.  The Veteran reported that he was previously diagnosed with PTSD and underwent cognitive processing therapy with the PTSD clinical team.  The examiner reported that the Veteran's symptoms appear to have improved and he no longer meets criteria for PTSD. The examiner reported that she believed that the Veteran's condition was caused by his exposure to the carnage that occurred from an aircraft crash while he served on active duty.  She reported that there was documentation of a crash that occurred near the Naval Air Station nearby the Veteran's quarters.  She stated that while there is not clear documentation that the Veteran was involved in the recovery operation, the Veteran appeared to be truthful and his account of the crash was consistent with the information she could glean from a search of the internet.  She stated that the Veteran accurately described the casualties, the passengers and crew, and the location of the crash.  Therefore, she found the Veteran's account to be credible although she acknowledged that there is not clear documentation in his military personnel records or any other records available in his claims file.  She concluded that his mental health condition is more likely than not related to his in-service stressor and that it is more likely than not that the Veteran is accurately describing his involvement, although she could not find any significant documentation.  She also noted that the Veteran may indeed have suffered from PTSD and met full criteria at an earlier point in time, however, at the present time; he did not meet criteria for PTSD.    

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for an acquired psychiatric disability, to include PTSD, is not warranted. 

As noted, fundamentally, an award of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability shortly prior to or at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013);  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  (2013).

Here, the Veteran filed for his claim in May 2010, and VA treatment records show that he had a diagnosis of PTSD in June 2010; although resolved by December 2010.  As such, the Board finds that at one point pertinent to this appeal, the Veteran had a diagnosis of PTSD.  Additionally, as noted above in December 2010, it was determined that the Veteran did not meet the criteria for PTSD and he was subsequently diagnosed with adjustment disorder with anxiety and depression, NOS.  Hence, with respect to both PTSD and psychiatric disability other PTSD, the fundamental criterion for service-connection-medical evidence of current disability-is met.  

In this case, however, the claim must fail because of lack of credible evidence of the occurrence of an in-service injury, disease, or event to which a current psychiatric diagnosis, to include PTSD, may be related.

As noted above, the Veteran contends that he suffers from PTSD as a result of his asserted involvement in the September 1960 plane crash.  

Here, the Board finds credible the Veteran's general report of being present in Guam at the time of the crash as well as his general knowledge of the crash.  However, the Board finds that the Veteran's assertions that he participated in gathering remains for three days following the September 19, 1960 plane crash to be unsupported by his service personnel and service treatment records.  Thus, with respect to alleged PTSD, the claim falls on an absence of a verified stressor, and with respect to  an acquired psychiatric disorder other than PTSD, the claim falls on the absence of competent, probative evidence of an in-service injury or event.  

As noted, the Veteran's service personnel records document his assignment to Guam at the U.S. Naval Communications Station as a mail clerk.  However, during his February 2017 testimony, the Veteran reported that he was quartered at the fire station at the time of the plane crash; contrary to his service personnel records.  Similarly, as noted above, the Veteran's service personnel records list his MOS as mail clerk which has no involvement with fire station duties.  Finally, his medical condition at the time of the crash involved marked rib pain upon breathing and ongoing treatment for chronic prostatitis.  As noted above, the Veteran was seen the day after the crash, on September 20, 1960, as a follow up for his chronic prostatitis.  This contradicts his statements that he was recovering remains for three days following the plane crash where he became sick many times.  Treatment notes dated from September 20, 1960 do not reflect that the Veteran was sick or any complaints of nicks or scratches from his asserted recovery effort.  The Veteran's service records do not support  his assertion that he was personally involved in gathering remains from the crash site.  The Board also acknowledges the article submitted by the Veteran addressing the September 1960 plane crash.  However, the article notes a specific Seabee who was called to assist during the plane crash with no further information.  Thus, this article provides no e support to the contention that the Veteran was a part of the recovery following the plane crash.  

The Board notes that the June 2017 VA examiner found that the "Veteran appeared to be truthful and his account of the crash was consistent with the information [she] could glean from a search on the internet."  However, the Veteran's statements have not been consistent with his service treatment records and service personnel records.  Accordingly, the VA examiner admitted that there was no clear documentation that the Veteran was involved in the recovery operation following the plane crash.  She indicated that she carefully reviewed the information available in the Veteran's claim file, to include his DD 214, his military personnel records, his service treatment records, as well as information from his appeal to the Board.  She found the Veteran truthful based on his account of the crash being consistent with the information she found on the internet.  However, she noted that there was no clear documentation in his claims file of his involvement with the crash.  The examiner provided a positive nexus opinion that the Veteran's psychiatric condition was related to service based on her conclusion that the Veteran was credible.  As noted above, however, 
There is no credible indication of record, to include in the Veteran's service personnel record, that the Veteran's duties included any recovery from the plane crash.  

In light of the foregoing, the Board finds that the record does not contain credible  evidence to support the Veteran's lay statements of any  alleged stressor or in-service event that occurred during active military service.  Thus, the medical opinion purporting to link a current psychiatric condition to such in-service event or stressor cannot provide persuasive support for an award of service connection.  Notably, after-the-fact medical evidence cannot be used to corroborate the occurrence of an in-service event claimed as a stressor.  See Moreau, 9 Vet. App. at 396.

Additionally, the Veteran has not presented any other stressor or in-service event relating to service, and STRs do not reflect treatment, complaint, or diagnosis of a psychiatric condition.  Moreover, the Veteran has not alleged, and the record does not reflect, that the Veteran's current psychiatric condition is in any other way related to service.  Thus, there is no basis for an award of service connection for an acquired psychiatric condition, to include PTSD.  

For all the foregoing reasons, the Board finds that service connection for a psychiatric condition, to include PTSD, must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no credible evidence establishes the occurrence of an in-service injury, disease or event upon which an award of service connection can be predicated, , that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





(	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder,  to include PTSD, is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


